DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
 Claims 5-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions of Group II and sub-Group I-B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/06/2022.
Applicant's election with traverse of Group II and Sub-Group I-B in the reply filed on 07/06/2022 is acknowledged. The traversal is on the ground(s) that the groups are misclassified and that there would be no burden on the examiner.  This is not found persuasive because the claims present multiple separate sub-assemblies (i.e., the force sensor, the bottom switch) and distinct sensor configurations that are not usable together or disclosed as usable together (i.e., top and bottom electrode arrangement vs co-planar electrode arrangement), wherein the separate sub-assemblies and the distinct sensor configurations are not obvious variants.
In response to the applicant’s argument that the Office’s classification of Group I and Group II are inaccurate because Group I and Group II are both directed to force sensors due to their recitation of the phrase “force sensor”, the examiner respectfully disagrees. The examiner respectfully submits that only Group I describes the particular details of the claimed “force sensor” that comprises the top stack and the bottom stack, etc. On the other hand, the invention of Group II only refers to the force sensor, such that the bottom switch is “configured on a bottom side” of the force sensor, without any further details of the actual force sensor required for the bottom switch to function or operate (see claim 9); or such that the bottom switch is formed “on a bottom side of the force sensor”, without requiring any particular details of the force sensor (e.g. top stack, bottom stack, etc.) (see claim 14). In fact, any module having “a bottom side” would could be combined with and usable together with the claimed bottom switch assembly. Furthermore, claim 14 reads on Fig. 17, which illustrates that the particular structural details of the force sensor FS is not particularly required. In particular, the specification filed on 01/19/2021 discloses the cantilever force sensor FS as separate and distinct from the bottom switch assembly SW (see at least Fig. 2A, 9, and 17, where it is clearly demonstrated that FS and SW are two separate assemblies. The claims do not clearly recite the essential cooperative relationship between the FS and the SW, in which the SW must require the particular structural details of the FS in order to operate and vice versa.  
In response to the applicant’s argument that Claims 9-11 are incorrectly grouped with Group II because claim 9 clearly requires the particular details of the cantilever force sensor of claim 1, the examiner respectfully disagrees. As mentioned above, the specification appears to disclose that the force sensor FS and the bottom switch assembly SW as two separate sub-assemblies comprising the top sub-assembly of a cantilevered force sensor FS and the bottom sub-assembly of a bottom switch SW (i.e., a cantilever force sensor FS with a bottom switch SW) (see at least page 3 of the specification dated 01/19/2021). Furthermore, the examiner respectfully submits that the bottom switch as recited in claim 9 does not require any component of the force sensor as claimed in claim 1 other than “a bottom side of the bottom stack”. Thus, it would appear that the bottom switch can be formed on the bottom side of any other sub-assembly and does not require the particular details of the force sensor, such as the cantilever, at all. Therefore, the claims do not clearly demonstrate that the bottom switch assembly formation solely depends on the particular details or design of the particular force sensor as recited in claim 1. 
In response to the applicant’s argument that the Office’s classification of sub-groups I-A and I-B are inaccurate because both sub-groups refer to “piezo” layers are determined as being classified in different classifications, the examiner respectfully disagrees. The examiner respectfully submits that the inventions have a separate status in the art not solely due to their different classification but also due to their recognized divergent subject matter. Unless the inventions of sub-group I-A and sub-group I-B are considered obvious variants of one another such that one of ordinary skill in the would have found it obvious and be motivated to modify one sub-group and arrive at the other and vice versa. In other words, if it would have been obvious to one having ordinary skill in the art to have modified a top and bottom electrode arrangement to have arrived at the co-planar electrode arrangement and vice versa, then realizing the modification is only a matter of course and does not require an inventive step. However, it is believed to be not the case because the specification explicitly illustrates that these two distinct electrode arrangements, as recited in the sub-groups I-A and I-B, are not obvious variants of one another but are different modifications to the force sensor having distinct sensing configuration (i.e., top and bottom electrode arrangement vs co-planar) (see at least Fig. 9 and 10A). Therefore, these two distinct electrode configurations are not obvious variants of one another and would be classified as different approaches to force sensing.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the term “the piezo layer” lack antecedent basis because this limitation was not recited in the independent claim 1. Further clarification is respectfully requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Landgraf et al. (U.S. Pat. No. 10,852,319) (hereafter Landgraf)
Regarding claim 1, Landgraf teaches a cantilever force sensor, comprising a top stack (i.e., insulating layer 110 and layer 130) (see Fig. 8A-B), a bottom stack (i.e., substrate 100) (see Fig. 8A-B), and a first spacer (i.e., first end 120) (see Fig. 8A-B), wherein the first spacer is configured between the top stack and the bottom stack and configured in a first side of the force sensor (i.e., first end 120) (see Fig. 8A-B), wherein a second side, opposite to the first side, of the top stack, is cantilevered from the bottom stack (i.e., the movable electrodes 10 and 14 are suspended from the substrate at a first end 120, while a second end at a distance therefrom is once again movable, as indicated by arrow 112) (see Fig. 8A-B); when the force sensor is depressed from the top side, the second side of the top stack moves down using the first spacer as a fulcrum (i.e., the movable electrodes can be mounted in a resilient manner on the substrate and can be movable, i.e. deflectable, from a rest state into a deflected state in response to a force. Once the force action ends, the movable electrodes can return to the rest state again by virtue of the resilient mounting. The movable electrodes can thus be deflected in response to an out of plane force, that is to say a force that acts perpendicularly to the substrate plane) (see Column 4, lines 11-32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (U.S. Pat. No. 10,429,254) (hereafter Hou) in view of Forest et al. (Pub. No. US 2020/0348757) (hereafter Forest).
Regarding claim 1, Hou teaches a cantilever force sensor, comprising 
a top stack (i.e., top stack) (see Column 2, lines 37-49), 
a bottom stack (i.e., bottom stack) (see Column 2, lines 37-49), and 
a first spacer (i.e., solid-state bonding (SSB) spacer) (see Column 2, lines 37-49), 
wherein the first spacer is configured between the top stack and the bottom stack (i.e., SSB spacer 24 is configured between top substrate 11 of the top stack and the bottom substrate 11B of the bottom stack) (see Fig. 7A and 8B) and configured in a first side of the force sensor (i.e., the left SSB spacer 24) (see Fig. 7A and 8B), and a second side, opposite to the first side, of the top stack (i.e., either left or right side of the sensor) (see Fig. 7A and 8B); but does not explicitly teach that the second side, opposite to the first side, of the top stack, is cantilevered from the bottom stack; when the force sensor is depressed from the top side, the second side of the top stack moves down using the first spacer as a fulcrum.
Regarding the cantilever, Forest teaches that a second side (i.e., side 103) (see Fig. 1), opposite to the first side (i.e., side 101) (see Fig. 1), of the top stack (i.e., surface 102) (see Fig. 1), is cantilevered from the bottom stack (i.e., support surface 108a) (see Fig. 1); when the force sensor is depressed from the top side, the second side of the top stack moves down using the first spacer (i.e., pivot mechanism 104) (see Fig. 1) as a fulcrum (i.e., force sensor system 100 includes a surface 102 that is coupled to a pivot mechanism 104 at one side of the surface 102, wherein the surface 102 includes one or more sensors to detect contact with the surface and provide one or more signals indicative of the location of the contact, wherein the pivot mechanism may include one or more flexural members, such as one or more flexural beams, flexural columns, tie rods, trusses, pieces of sheet metal (e.g., steel), a leaf spring, plastic, a suitable polymer, carbon fiber, a composite fiber, etc., that is affixed to a support surface 108a and cantilevers away from the support surface 108a, wherein sensor 106 may be non-contact sensor that measures displacement or distance, such that at rest the pivot mechanism 104 and the surface 102 at the location corresponding to the sensor 106 are substantially co-planar. Thus, when a user applies a force F 105 to surface 102, the pivot mechanism 104 may deflect or rotate about an axis to allow the surface 102 to move in a substantially linear direction towards the sensor 106) (see paragraph sections [0024]-[0038]). In view of the teaching of Forest, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the pivot/fulcrum mechanism in order to accurately determine the amount of applied pressure based on the location of contact, so as to reduce the overall complexity and reduce manufacturing costs.
Regarding claim 2, Hou teaches that the top stack is comprised of a top substrate (i.e., top substrate 11) (see Fig. 7B), a top electrode (i.e., top electrode 12) (see Fig. 7B), and a top piezo layer in sequence (i.e., top piezo material 13) (see Fig. 7B); and the bottom stack is comprised of a bottom piezo layer (i.e., bottom piezo layer 13B) (see Fig. 7B), a bottom electrode (i.e., bottom electrode 12B) (see Fig. 7B), and a bottom substrate in sequence (i.e., bottom substrate 11B) (see Fig. 7B).
Regarding claim 3, Hou teaches that the top stack comprised of a top substrate (i.e., top substrate 11) (see Fig. 7B), a top electrode (i.e., top electrode 12) (see Fig. 7B), and a top piezo layer in sequence (i.e., top piezo material 13) (see Fig. 7B), and the bottom stack is comprised of a bottom electrode (i.e., bottom electrode 12B) (see Fig. 7B) and a bottom substrate (i.e., bottom electrode 12B) (see Fig. 7B) in sequence.
Regarding claim 4, Hou teaches that the top stack is comprised of a top substrate (i.e., top substrate 11) (see Fig. 7B) and a top electrode in sequence (i.e., top electrode 12) (see Fig. 7B); and the bottom stack is comprised of a bottom piezo layer (i.e., bottom piezo layer 13B) (see Fig. 7B), a bottom electrode (i.e., bottom electrode 12B) (see Fig. 7B), and a bottom substrate in sequence (i.e., bottom electrode 12B) (see Fig. 7B).
Regarding claim 13, Hou teaches that the piezo layer is made of a material selected from the group consisting of piezo-electric material, triboelectric material, resistive material, and dielectric material (i.e., the piezo material is selected from a group consisting of resistive type material, electrostatic type material, and capacitive type material) (see Column 2, lines 50-53).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (U.S. Pat. No. 10,429,254) (hereafter Hou) in view of Forest et al. (Pub. No. US 2020/0348757) (hereafter Forest) and in further view of Dogiamis et al. (Pub. No. US 2017/0283249) (hereafter Dogiamis)
Regarding claim 12, Hou teaches a circuit (i.e., a control circuit electrically coupled to the force sensor 200 for sensing an output signal responding to a force applied against the force sensor 200) (see Column 3, lines 5-13); but does not explicitly teach that the bottom stack is comprised of a printed circuit board. 
Regarding the printed circuit board, Hou as modified by Forest as disclosed above does not directly or explicitly teach that the bottom stack is comprised of a printed circuit board. However, Dogiamis teaches the bottom stack is comprised of a printed circuit board (i.e., the package substrate 120 is coupled or attached to the printed circuit board 110 using solder balls 111-115) (see Fig. 1). In view of the teaching of Dogiamis, it would have been obvious to one having ordinary skill in the art to have used a printed circuit board for processing sensor data and coupled to sensor to a printed circuit board in order to reduce the package size and energy consumption.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855